DAVIDSON, Judge.
This is a conviction for murder, with punishment assessed at eight years in the penitentiary.
The statement of facts accompanying this record bears the approving signatures only of counsel for the state. Neither counsel for the appellant, the appellant, himself, nor the trial court has approved the statement of facts.
Under Art. 759a, Vernon’s C.C.P., a statement of facts must be approved by the defendant or his counsel and the attorney representing the state, or the trial court.
Not having been approved as required by law, the statement of facts, here, is not subject to consideration by this court.
In the absence of a statement of facts, nothing is presented for review.
The judgment is affirmed.